PER CURIAM.
In this workers’ compensation ease, the employer and servicing agent seek review of an order awarding claimant temporary total disability benefits for a one-week period, costs, interest, penalties and attorney fees; and directing that they pay for a medical examination to determine whether claimant was suffering from reflex sympathetic dystrophy. Our review of the record satisfies us that the awards of temporary total disability benefits and of costs, interest, penalties and attorney fees are supported by competent, substantial evidence. Accordingly, we affirm those portions of the order without further discussion. However, there was no suggestion from the medical evidence that an examination to determine whether claimant was suffering from reflex sympathetic dystrophy was necessary. Therefore, we reverse that portion of the order directing the employer and servicing agent to pay for such an examination. § 440.25(3)(d), Fla.Stat. (1991); Berry Corp. v. Smith, 576 So.2d 1366 (Fla. 1st DCA 1991).
AFFIRMED IN PART; and REVERSED IN PART.
ERVIN, BARFIELD and WEBSTER, JJ., concur.